Citation Nr: 0818862	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  03-18 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for pain of the 
shoulders, elbows, knees and multiple fingers, claimed as 
generalized arthritis.  

2.  Entitlement to service connection for a claimed 
psychiatric disability secondary to service-connected 
degenerative disc disease of the lumbar spine.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and T.S.



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from June 1983 to 
June 1985.  

In March 2006, the Board of Veterans Appeals (the Board) 
found new and material evidence had been submitted to reopen 
the claim of service connection for pain of the shoulders, 
elbows, knees and multiple fingers, claimed as generalized 
arthritis, and remanded that matter, as well as the issue of 
service connection for a psychiatric disorder claimed as pain 
disorder with depression secondary to service-connected low 
back disability, to the RO for additional development.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of generalized arthritis in service or during the 
first year thereafter.  

2.  The currently demonstrated generalized arthritis is not 
shown to be due to any event or incident of the veteran's 
period of active service.  

3.  The veteran is shown as likely as not to have a current 
psychiatric disorder that was caused by his service-connected 
low back disability.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by generalized 
arthritis is not due to disease or injury that was incurred 
in or aggravated by active duty; nor may any arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
psychiatric disability is proximately due to or the result of 
this service-connected low back disability.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In August 2001 and June 2005, the RO sent the veteran a 
letter, with a copy to his representative in June 2005, in 
which he was informed of the requirements needed to establish 
service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Private evidence was subsequently added to 
the claims files after each of these letters.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The veteran was informed in April 2006 that a disability 
rating and effective date would be assigned if either of his 
claims was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations have 
been conducted, including in June and September 2007, for the 
purpose of ascertaining the nature and likely etiology of the 
claimed generalized arthritis and psychiatric disability.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearing in January 2006.  

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of arthritis, service connection may be 
granted if such disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  


Analysis

Generalized Arthritis

The veteran asserts, including in his hearing testimony in 
January 2006, that his generalized arthritis had its clinical 
onset during service.   

The veteran's service treatment records reveal multiple 
complaints of low back pain.  (The veteran was granted 
service connection in September 1985.)  He was diagnosed in 
December 1983 with back and shoulder pain.  He complained in 
June 1984 of migratory joint pain of his shoulders and legs, 
and it was reported that symptoms were suggestive of 
arthritis or sarcoid.  The assessment in July 1984 was that 
of no sign of active arthritis.  

The veteran complained during service in March 1985 that he 
had had right ankle pain for two weeks; the assessment was 
that of tendonitis secondary to blunt trauma.  He complained 
on his April 1985 discharge medical history report of low 
back and shoulder pain; the musculoskeletal system was noted 
to have been normal in April 1985.  

The impression from VA treatment records in March 1987 was 
that of probable generalized disease - arthritis, gout, or 
other collagen disease.  The private treatment records from 
May and June 1994 revealed generalized arthralgia of the 
upper and lower extremities.  A January 1992 whole body scan 
was interpreted to have been normal.  

The June 2000 x-ray studies did not show any significant 
degenerative disease of the knees, ankles or pelvis.  A whole 
body scan in June 2000 was reported to reveal minor findings 
with increased uptake mostly about the knees and ankles, 
which might reflect degenerative or other arthropathic 
process.  

The submitted private treatment records for June 2000 contain 
a diagnosis of polyarthralgias.  

The October 2000 diagnosis of L.D., Ph. D., was pain disorder 
associated with both psychological factors and a generalized 
medical condition, chronic; it was noted that the pain was 
not associated with any obvious precipitating event.  

According to a November 2000 statement from J.L.L., M.D., the 
veteran's symptoms and radiographic findings were most 
consistent with generalized osteoarthritis.  

The impressions reported in Baptist Hospital records in 
November 2000 were included those of chronic pain syndrome 
and possible chronic fatigue syndrome.  

Also on file are December 2000 lay statements in support of 
the veteran's claim of service connection for generalized 
arthritis from his wife and from an individual who reported 
serving with the veteran from November 1983 to January 1985.  

According to a July 2001 medical report from S.G., M.D., a 
review of Dr. G's treatment records beginning in April 2000, 
as well as a review of provided service treatment records, 
showed that the veteran's service complaints of symptoms of 
arthritis of the arms and shoulders were never addressed.  An 
October 2001 statement from Dr. G reported that the veteran's 
disease began in or was made worse during service.  

According to an August 2001 statement from R.W.L., M.D., the 
veteran had early degenerative arthritis of the knees and 
ankles by bone scan.  

The diagnoses on VA examination in April 2002 included that 
of polyarthralgias of the shoulders, knees, elbows and hands 
of questionable etiology.  The examiner concluded that, 
because the January 1992 whole bone scan was normal, any 
arthritis that the veteran currently had was nonservice 
connected.  

The diagnosis on VA evaluation in June 2007 was early 
osteoarthritis of the shoulders, elbows, wrists, hands, 
knees, ankles and feet.  The diagnosis was considered 
consistent with aging and the veteran's body habitus.  The 
examiner concluded that the osteoarthritis was not causally 
related to service or to his service-connected low back 
disability.  

According to a September 2007 VA report, there was no dispute 
over the medical diagnoses, including multijoint 
osteoarthritis, although the examiners could not fully 
explain the extent of the veteran's subjective complaints 
compared to the current objective findings.  

A review of the evidence show that there are medical opinions 
both for and against the veteran's claim of service 
connection for generalized arthritis.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the 
April 2002 and June 2007 VA opinions are of more probative 
weight than the statements from Dr. G submitted in support of 
the claim.  

The Board would point out that Dr. G's opinions are based on 
his treatment of the veteran and the service treatment 
records provided to him, while the VA opinions from two 
different health care providers are based on a review of the 
entire claims files, including the statements from Dr. G.  

Additionally, the VA examiners findings in April 2002 were 
based on the absence of evidence of arthritis in the 1992 
whole bone scan, which was not addressed by Dr. G.  Moreover, 
the June 2007 VA opinion is the most recent evaluation on 
file, includes a review of all earlier evidence, and provides 
a rationale for the opinion.  

The Board would note that the November 2000 statement that 
the evidence is most consistent with generalized arthritis 
and the August 2001 statement that there was evidence of 
early degenerative arthritis of the knees and ankles by bone 
scan relate to the nature of the veteran's condition more 
than fifteen years after service discharge and do not provide 
a basis for linking the onset of any current manifestation of 
generalized arthritis to that period of service.  

Consequently, service connection for the demonstrated 
generalized arthritis must be denied.  

Due consideration has been given to the hearing testimony and 
the written statements by and on behalf of the veteran.  
Although a layperson can provide competent evidence as to his 
or her observations, he or she cannot provide competent 
evidence to establish the etiology of any current diagnosis, 
to include whether the veteran's generalized arthritis is 
causally related to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1).  

Although the veteran asserts that he did not have a whole 
bone scan in 1992, there is a record of this study on file.  

The Board has also considered the doctrine of reasonable 
doubt in reaching this decision; however, as the 
preponderance of the evidence is against the veteran's 
service-connection claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Psychiatric Disability

According to an October 2003 report from S.K.Z., M.D., the 
veteran had a major depressive disorder, single episode, 
severe, without psychotic features.  

The veteran was provided a VA psychiatric evaluation in June 
2007.  After review of the claims files and examination of 
the veteran, the diagnoses were those of mood disorder 
secondary to general medical condition (chronic back and neck 
problems); and depression and anxiety symptoms.  The examiner 
concluded that the veteran met the criteria of a mood 
disorder and had depression secondary to his service-
connected back problems.  

Although the June 2007 VA examination report refers to 
chronic psychosocial pain, this examiner noted in a September 
2007 report that the June 2007 evaluation did not attempt to 
provide a psychiatric diagnosis.  

Based on the favorable June 2007 medical opinion, service 
connection for the currently demonstrated mood disorder as 
secondary to service-connected low back disability is 
warranted by extending the benefit of the doubt to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310.  


ORDER

Service connection for generalized arthritis is denied.  

Service connection for the mood disorder as secondary to the 
service-connected low back disability is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal







 Department of Veterans Affairs


